Citation Nr: 9928876	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio, which determined that new and material evidence had not 
been submitted to reopen the veteran's claim of entitlement 
to service connection for phlebitis and thrombophlebitis, and 
denied the veteran's claims of entitlement to service 
connection for arthritis of the right hip, chronic pathology 
of the right knee, to include arthritis, chronic pathology of 
the left knee, to include arthritis, chronic pathology of the 
left ankle, to include arthritis, and hypertension, as not 
well grounded.  In September 1997, the Board denied the 
claims for phlebitis and thrombophlebitis, chronic pathology 
of the right knee, to include arthritis, chronic pathology of 
the left knee, to include arthritis, chronic pathology of the 
left ankle, to include arthritis, and hypertension, and 
remanded the claim for arthritis of the right hip for 
additional development.  In April 1999, the RO affirmed its 
denial.


FINDING OF FACT

The claims file does not contain competent evidence showing 
that the veteran has arthritis of the right hip that is 
related to service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
arthritis of the right hip is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has arthritis of the right hip as 
a result of his service.  In September 1994, the RO denied 
the veteran's claim.  The veteran appealed, and in September 
1997, the Board remanded the claim so that the RO could 
obtain VA hospital records.  After the Board's requested 
development was carried out, the RO affirmed its denials of 
the claims in April 1999. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  That 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The veteran's service medical records show that the veteran 
reported that while on a march in January 1943, he stepped on 
a rock with his left foot, turning his ankle somewhat.  He 
stated that he developed pain in his left calf, as well as 
numbness and tingling in the left foot and leg upon standing 
in one position for an extended period.  He was later 
diagnosed with tenosynovitis.  He was admitted to Mc Closkey 
General Hospital in March 1943, where it was felt that he was 
not suffering from any form of peripheral vascular disease, 
but that he had rheumatoid arthritis involving the joints of 
the left foot.  It was felt that he was suffering from a 
moderate chronic phlebitis of the saphenous veins and 
tributaries, bilaterally, secondary to his left foot injury, 
and that he was suffering from a mild, mixed type of 
psychoneurosis.  The veteran was discharged from the 
hospital, and later readmitted after he stated that he felt 
incapable of full duty.  An extensive investigation revealed 
no evidence of organic disease.  Although rheumatoid 
arthritis was diagnosed at least twice in 1943, arthritis was 
subsequently ruled out in February 1944.  A disposition board 
diagnosed the veteran with psychoneurosis, conversion 
hysteria, manifested by pain and disability in both legs 
beyond all possible organic pathology.  The psychoneurosis 
diagnosis was later confirmed at another hospital.  There was 
a further statement to the effect that the veteran had a 
fixation on his legs as a result of extensive 
hospitalization, regardless of the fact that his legs were, 
at that time, perfectly normal physically, and that the 
subsequent incapacity resulted in his retirement from 
service.  An opinion, dated in January 1944, shows that the 
veteran had an accessory bone above his right hip that was 
congenital.  The examiner stated that this was a 
developmental anomaly of the right os cotoloidium which was 
not causing any disability. 

A report of the proceedings of the Army Retiring Board, dated 
in April 1944,  includes transcripts which show that the 
veteran testified that he had a lack of function in both 
legs.  A military physician testified that the veteran had a 
permanent disability that incapacitated him from service, and 
that the veteran's diagnosis was psychoneurosis, hysteria, 
conversion type, severe, cause undetermined. 

The post-service medical evidence includes records from 
Robert Kanney, M.D., dated between 1987 and 1991, which show 
that the veteran had generalized complaints of arthritis that 
included the right hip.  In October 1987, he was diagnosed 
with arthritis of the right hip.

A VA hospital report, dated in April 1991, shows that the 
examiner noted that the veteran had sustained trauma to the 
right hip in the 1940's and had gradually worsening 
degenerative arthritis.  He underwent a right total hip 
arthroplasty.

A VA examination report for the hips, dated in August 1994, 
contains a diagnosis of status post right total hip 
arthroplasty with residuals. 

In written statements, the veteran contends that he has 
arthritis of the right hip as a result of his service, to 
include as a result of "bone disorder" during service, and 
falling after he stepped on a rock with his left foot in 
January 1943. 

The veteran's service medical records show that although 
examiners initially diagnosed the veteran with a number of 
disorders that included rheumatoid arthritis, arthritis of 
the right hip was never diagnosed.  In addition, the 
veteran's final diagnoses during service ruled out arthritis 
in favor of psychoneurosis, hysteria, conversion type, 
severe, cause undetermined.  The first post-service medical 
evidence of arthritis of the right hip is found in an October 
1987 report from Dr. Kanney.  This report comes approximately 
43 years after separation from service.  Furthermore, the 
claims file does not contain competent evidence of a nexus or 
link between any current arthritis of the right hip and the 
veteran's service.  To the extent it may be argued that that 
the April 1991 VA hospital report (which contains a notation 
that the veteran had sustained trauma to the right hip in the 
1940's and had gradually worsening degenerative arthritis) is 
competent medical evidence of a nexus, the Board initially 
notes the probative value of this report is weakened by the 
fact that there is no indication that the examiner reviewed 
the veteran's C-file prior to writing the report.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Furthermore, the statement regarding 
the veteran's inservice right hip injury is unenhanced by any 
additional medical comment or citation to clinical findings, 
and appears to be a bare transcription of a lay history.  The 
April 1991 VA hospital report therefore does not constitute 
"competent medical evidence" that the veteran has arthritis 
of the right hip that is related to his service.  See LaShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  In addition, there 
is no evidence of arthritis of the right hip within a year of 
separation from service upon which to afford service 
connection under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309.  Finally, the record does not include any 
medical opinion linking the continuity of symptoms reported 
by the veteran to the claimed disability, so as to well-
ground the claim under Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, to the extent that the veteran was noted to 
have a congenital defect involving the right hip during 
service, applicable regulations provide that congenital 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303, 4.9 
(1998).  Thus, the veteran's congenital right hip defect may 
not be regarded as a disability and may not be service 
connected on the basis of incurrence or natural progress 
during service.  The Board further notes that there is no 
evidence that the veteran has a congenital defect of the 
right hip that was subject to a superimposed disease or 
injury during service, which would otherwise allow for 
service connection, to include on the basis of aggravation.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  
Accordingly, the veteran's claim for arthritis of the right 
hip is not well grounded and must be denied.

The only other evidence that there is a link between 
arthritis of the right hip and the veteran's service, are his 
statements.  However, what is lacking to well-ground the 
present claim is competent evidence of a link between 
arthritis of the right hip and his service.  The veteran, as 
a lay person untrained in the field of medicine, is not 
competent to offer an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In sum, the 
Board must conclude that the veteran's claim is not well-
grounded.  38 U.S.C.A. § 5107(a).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for arthritis of the right hip is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

